DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN110364560A.
Re claims 7 and 10, CN110364560A disclose a substrate (1), wherein a flexible film layer is formed on the substrate; an anode layer on the flexible film layer, wherein a via hole region is disposed on the anode layer (21), a camera is disposed at a side of the substrate facing away from the via hole region ([0038]), and an orthographic projection region of the camera on the substrate is located in the via hole region (Fig. 3); a first bank (85) and a second bank (85) at intervals in the via hole region (Fig. 3), wherein the first bank and the second bank are both located in the orthographic projection region of the via hole region (Fig. 3); a light emitting layer (2) and a cathode layer (23) on the anode layer sequentially, wherein the light emitting layer and the cathode layer are configured to form a light emitting unit; and a packaging layer formed on the first bank, the second bank, and the light emitting unit (Fig. 3 & [0032]-[0050]).
-
    PNG
    media_image1.png
    288
    718
    media_image1.png
    Greyscale


Re claims 8 and 11, CN110364560A discloses wherein the first bank (85) correspond to a position of a camera aperture in the orthographic projection region of the substrate, and the second bank (40) are formed in the via hole region surrounded by the plurality of first banks.
Re claims 9 and 12, CN110364560A discloses wherein a step of the packaging the display panel comprises: forming a first inorganic layer (31) on the light emitting unit, the plurality of first banks, and the plurality of second banks, wherein grooves are formed at positions adjacent to the plurality of first banks and the plurality of second banks of the inorganic layer; forming a first organic layer (32) on the first inorganic layer excluding the grooves; and forming a second inorganic layer (31on top of 32 and in [0050]) on the first inorganic layer and the first organic layer (Fig. 3).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest forming an anode layer on the flexible film layer, wherein a via hole region is disposed on the anode layer;… forming a plurality of first banks and a plurality of second banks at intervals in the via hole region, wherein the plurality of first banks and the plurality of the second banks are both located in the orthographic projection region of the via hole region in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-5 are also allowed as they depend from an allowed base claim.

Response to Arguments
The arguments presented on the Remarks filed 6/20/22 are persuasive for claims 1-6. CN110364560A does not disclose a plurality of first banks and a plurality of second banks in the via hole region disposed in the anode layer.
The arguments presented were not persuasive for claims 7-12 as they do not claim a plurality of first banks and a plurality of second banks.  Claims 7-12 still read on reference CN110364560A as applied before.
The examiner contacted the attorney of record, Steven Lessoff, on 9/22/22 to propose an examiner’s amendment to claims 7 and 10 to place the condition for allowance and promote compact prosecution.  The examiner didn’t get a response back.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        September 23, 2022